Citation Nr: 1451342	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-35 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a separate disability rating for neurologic abnormalities associated with the service-connected low back disability.

2.  Entitlement to service connection for Human Immunodeficiency Virus Positive/AIDS (HIV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to October 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2007  (neurologic abnormalities) and May 2013 (HIV) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Board denied entitlement to an increased rating for low back strain but remanded the issue of entitlement to a separate disability rating for neurologic disability associated with the service-connected low back disability.

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the claim for entitlement to a separate disability rating for neurologic abnormalities associated with the service-connected low back disability for procurement of a VA examination.  Although an examination was completed, the examiner failed to adequately address all of the issues raised in      the Board's July 2012 remand instructions.  The examiner provided an opinion 
as to whether the Veteran had degenerative disease of the spine or neurological abnormalities during service.  The examiner also provided an opinion that the Veteran's current neurologic abnormalities are caused by his HIV neuropathy.  However, the examiner did not opine as to whether the Veteran's current neurologic abnormalities have been aggravated by his service-connected low back disability.  Therefore, remand is required to obtain an addendum VA opinion.


Secondary service connection may be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection for neurologic abnormalities on a secondary basis in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a) (West 2002).  Therefore, such notice should be provided upon remand.

With respect to the claim for service connection for HIV, the Board notes that this claim was denied in a May 2013 rating decision.  The Veteran submitted a notice  of disagreement in June 2013, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of this claim for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence  that is required to substantiate a claim for service connection for neurologic disability on a secondary basis.

2. Send the claims file to the examiner who conducted the January 2013 examination, if available, to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file, the examiner should provide an opinion as to whether any diagnosed neurologic abnormalities are at least   
as likely as not (50 percent probability or greater) permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by the Veteran's service-connected low back strain.  If the examiner concludes that diagnosed neurologic abnormalities have been worsened beyond normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation caused by the low back strain.  The medical rationale for all opinions expressed should be provided.

3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  Thereafter, readjudicate the claim for a separate rating for neurological abnormalities due to low back strain.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

4. The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a SOC, concerning the issue of service connection for HIV positive/AIDS so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



